                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                      DOC #: ____________________
                                                               DATE FILED: 12/5/2019

              -against-
                                                                         18 Cr. 287 (AT)
MARIO POWELL,
                                                                               ORDER
                             Defendant.
ANALISA TORRES, District Judge:

     The status conference scheduled for December 11, 2019, at 12:00 p.m. is
RESCHEDULED to December 11, 2019, at 3:30 p.m.

       SO ORDERED.

Dated: December 5, 2019
       New York, New York
